FILED
                           NOT FOR PUBLICATION                              NOV 30 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PERCY ANDERSON, Sr.,                             No. 13-56317

              Plaintiff - Appellant,             D.C. No. 3:10-cv-00705-CAB-
                                                 MDD
 v.

COUNTY OF SAN DIEGO; et al.,                     MEMORANDUM*

              Defendants - Appellees.



PERCY ANDERSON, Sr.,                             No. 13-56320

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00043-CAB-
                                                 MDD
 v.

HEALTH & HUMAN SERVICES
AGENCY, San Diego; et al.,

              Defendants - Appellees.



PERCY ANDERSON, Sr.,                             No. 13-56323



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

                                          1                                    13-56317
               Plaintiff - Appellant,            D.C. No. 3:11-cv-00572-CAB-
                                                 MDD
 v.

DISTRICT ATTORNEY’S OFFICE; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                  Cathy Ann Bencivengo, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Percy Anderson, Sr., appeals pro se from the

district court’s judgment dismissing his actions alleging federal and state law

violations arising out of the removal of his children from his home. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s dismissal for failure to prosecute. Allen v. Calderon, 408 F.3d
1150, 1152 (9th Cir. 2005). We affirm.

      The district court did not abuse its discretion in dismissing Anderson’s cases

without prejudice for failure to prosecute after Anderson failed to oppose


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                       13-56317
dispositive motions, to appear at hearings, and to provide sufficient evidence

showing incompetence during litigation, despite having had multiple opportunities

to do so. See Krain v. Smallwood, 880 F.2d 1119, 1121 (9th Cir. 1989) (where a

“substantial question exists regarding the competence of an unrepresented party,”

“[t]he district court has discretion to dismiss the cases without prejudice”); Ash v.

Cvetkov, 739 F.2d 493, 496-97 (9th Cir. 1984) (setting forth factors for evaluating

dismissal for failure to prosecute).

      AFFIRMED.




                                           3                                     13-56317